     Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 1 of 6
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 02, 2020
                       UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                        SOUTHERN DISTRICT OF TEXAS
                          CORPUS CHRISTI DIVISION

 UNITED STATES OF AMERICA,                 §
  Plaintiff,                               §
                                           §
        v.                                 §           CRIMINAL NO. 2:15-563
                                           §
 DORETEO GARCIA,                           §
  Defendant.                               §

                      MEMORANDUM OPINION & ORDER

      Pending before the Court is Defendant Doreteo Garcia’s Emergency Motion for

Reduction in Sentence Pursuant to 3582(c)(1)(A)(i) Compassionate Release Program

(section 603). D.E. 39. For the reasons stated below, his motion is DENIED.

I. BACKGROUND

      In 2015, Defendant pled guilty to possession with intent to distribute 38.3 grams of

methamphetamine and to being a felon in possession of a firearm. He has served roughly

66 months (55%) of his 120-month sentence and has a projected release date, after good

time credit, of July 11, 2024. Defendant now moves the Court for compassionate release

due to the ongoing COVID-19 pandemic.

II. LEGAL STANDARD

      The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

             (c) Modification of an Imposed Term of Imprisonment.—
             The court may not modify a term of imprisonment once it has
             been imposed except that—
                 (1) in any case—

                                            1
     Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 2 of 6




                    (A) the court, upon motion of the Director of the Bureau
                    of Prisons, or upon motion of the defendant after the
                    defendant has fully exhausted all administrative rights
                    to appeal a failure of the Bureau of Prisons to bring a
                    motion on the defendant’s behalf or the lapse of 30 days
                    from the receipt of such a request by the warden of the
                    defendant’s facility, whichever is earlier, may reduce
                    the term of imprisonment (and may impose a term of
                    probation or supervised release with or without
                    conditions that does not exceed the unserved portion of
                    the original term of imprisonment), after considering
                    the factors set forth in section 3553(a) to the extent that
                    they are applicable, if it finds that—
                         (i) extraordinary and compelling reasons warrant
                         such a reduction . . . and that such a reduction is
                         consistent with applicable policy statements issued
                         by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

      The applicable United States Sentencing Commission policy statement provides

that extraordinary and compelling reasons for early release exist where:

             (A) Medical Condition of the Defendant.—
                 (i) The defendant is suffering from a terminal illness (i.e.,
                 a serious and advanced illness with an end of life
                 trajectory). A specific prognosis of life expectancy (i.e., a
                 probability of death within a specific time period) is not
                 required. Examples include metastatic solid-tumor cancer,
                 amyotrophic lateral sclerosis (ALS), end-stage organ
                 disease, and advanced dementia.

                  (ii) The defendant is—
                       (I) suffering from a serious physical or medical
                       condition,
                       (II) suffering from a serious functional or cognitive
                       impairment, or
                       (III) experiencing deteriorating physical or mental
                       health because of the aging process,




                                             2
     Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 3 of 6




                       that substantially diminishes the ability of the
                       defendant to provide self-care within the environment
                       of a correctional facility and from which he or she is
                       not expected to recover.

              (B) Age of the Defendant. –
                  The defendant is (i) at least 65 years old; (ii) is
                  experiencing a serious deterioration in physical or mental
                  health because of the aging process; and (iii) has served
                  at least 10 years or 75 percent of his or her term of
                  imprisonment, whichever is less;

              (C) Family Circumstances. –
                  (i) The death or incapacitation of the caregiver of the
                  defendant’s minor child or minor children.

                   (ii) The incapacitation of the defendant’s spouse or
                   registered partner when the defendant would be the only
                   available caregiver for the spouse or registered partner.

              (D) Other Reasons. –
                  As determined by the Director of the Bureau of Prisons,
                  there exists in the defendant’s case an extraordinary or
                  compelling reason other than, or in combination with, the
                  reasons described in subdivisions (A) through (C).

       U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the

Guidelines’ policy statements provide for a reduction in sentence only if a defendant “is

not a danger to the safety of any other person or the community, as provided in 18 U.S.C.

§3142(g).” U.S.S.G. § 1B1.13(2). Factors relevant to this inquiry include: (1) the nature

and circumstances of the offenses of conviction, including whether the offense is a crime

of violence, or involves a minor victim, a controlled substance, or a firearm, explosive, or

destructive device; (2) the weight of the evidence; (3) the defendant’s history and



                                             3
     Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 4 of 6




characteristics; and (4) the nature and seriousness of the danger to any person or the

community that would be posed by the defendant’s release. See 18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the

nature and circumstances of the offense; the need for the sentence to reflect the seriousness

of the offense, promote respect for the law, and provide just punishment for the offense;

the need to deter criminal conduct and protect the public from further crimes of the

defendant; the need to provide the defendant with, among other things, any needed medical

treatment; and the various kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

       With respect to motions for compassionate release based on COVID-19:

              A review of a motion for release based on COVID-19 is highly
              fact-intensive and dependent on the specific conditions of
              confinement and medical circumstances faced by the
              defendant. Hence, a prisoner cannot satisfy his burden of proof
              by simply citing to nationwide COVID-19 statistics, asserting
              generalized statements on conditions of confinement within the
              BOP, or making sweeping allegations about a prison’s ability
              or lack thereof to contain an outbreak. . . . [T]he rampant spread
              of the coronavirus and the conditions of confinement in jail,
              alone, are not sufficient grounds to justify a finding of
              extraordinary and compelling circumstances. Rather, those
              circumstances are applicable to all inmates who are currently
              imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).




                                              4
       Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 5 of 6




         “In general, the defendant has the burden to show circumstances meeting the test

for compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex.

Sept. 25, 2019).

III. ANALYSIS

         Defendant is 43 years old. He claims to suffer from sleep apnea, which he says

increases his risk of contracting SARS-Cov-2, the novel coronavirus that causes COVID-

19. He also emphasizes that he has participated in several personal growth programs in

prison, including parenting, small business, Social Security, Spanish, GED, and many other

classes.

         While the Court is permitted to consider post-sentencing rehabilitation in

determining whether to grant an eligible defendant a sentence reduction, it is not authorized

to grant a reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. §

1B1.10, app. n.1(B)(iii). Defendant has offered no evidence that he suffers from any

underlying medical condition that would make him particularly vulnerable to severe illness

or death should he contract COVID-19 in prison.1 Moreover, the BOP has not determined

any other extraordinary and compelling reason exists to support his release. In fact,


          1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and people
of any age who have certain underlying medical conditions are at higher risk for severe illness from COVID-19.
People with Certain Medical Conditions, CDC (Oct. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-conditions.html. People of any age with the following conditions are at
increased risk of severe illness from COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive
pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Severe Obesity; Serious heart
conditions, such as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; Smoking; and Type
2 diabetes mellitus. People with the following conditions might be at an increased risk for severe illness from COVID-
19: Asthma (moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state
from blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune
weakening medicines; Neurologic conditions, such as dementia; Liver disease; Overweight; Pregnancy; Pulmonary
fibrosis; Thalassemia; and Type 1 diabetes mellitus.


                                                          5
     Case 2:15-cr-00563 Document 40 Filed on 11/02/20 in TXSD Page 6 of 6




Defendant does not even claim to have pursued his remedies within the BOP before

petitioning the Court for compassionate release as required.

       Because Defendant has failed to comply with the exhaustion requirements under §

3582, his motion is not ripe for review, and the Court is without jurisdiction to grant it. See

generally, Ross v. Blake, 136 S. Ct. 1850, 1856–57 (2016); see also United States v. Reeves,

2020 WL 1816496, at *2 (W.D. La. Apr. 9, 2020) (“While the Court is well aware of the

effects the Covid-19 pandemic . . . , § 3582(c)(1)(A) does not provide this Court with the

equitable authority to excuse Reeves’ failure to exhaust his administrative remedies or to

waive the 30-day waiting period.”); United States v. Clark, 2020 WL 1557397, at *3 (M.D.

La. Apr. 1, 2020) (denying motion for compassionate release based on fears of contracting

COVID-19 in prison where defendant conceded he had not exhausted administrative

remedies).

IV. CONCLUSION

       For the foregoing reasons, Defendant’s Emergency Motion for Reduction in

Sentence Pursuant to 3582(c)(1)(A)(i) Compassionate Release Program (section 603)

(D.E. 39) is DENIED.

       So ORDERED on this 2nd day of November 2020.



                                                     _______________________________
                                                      NELVA GONZALES RAMOS
                                                    UNITED STATES DISTRICT JUDGE




                                              6
